447 So. 2d 1048 (1984)
David L. KAHN, Appellant,
v.
STATE of Florida, Appellee.
No. 83-1855.
District Court of Appeal of Florida, Fourth District.
April 11, 1984.
David L. Kahn, in pro. per.
Jim Smith, Atty. Gen., Tallahassee, and James P. McLane, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The trial court held appellant, counsel in a civil case, in direct criminal contempt for certain conduct which occurred during trial. The court failed to comply fully with Rule 3.830, Florida Rules of Criminal Procedure, *1049 which requires the court to inform the alleged contemnor of the accusation against him, inquire whether he can show cause why he should not be adjudged guilty of contempt, and give him an opportunity to present evidence of mitigating circumstances. Compliance with these procedural safeguards is mandatory. Holden v. State, 380 So. 2d 548 (Fla. 2d DCA 1980). We therefore reverse and remand with directions to conduct a hearing in compliance with Rule 3.830.
REVERSED AND REMANDED WITH DIRECTIONS.
DOWNEY, HERSEY and DELL, JJ., concur.